
	
		II
		Calendar No. 132
		111th CONGRESS
		1st Session
		S. 1533
		[Report No. 111–61]
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To provide an extension of public transportation programs
		  authorized under the Safe, Accountable, Flexible, Efficient Transportation
		  Equity Act: A Legacy for Users.
	
	
		1.Short titleThis Act may be cited as the
			 Public Transportation Extension Act of
			 2009.
		2.Allocation of
			 funds for planning programsSection 5305(g) of title 49, United States
			 Code, is amended by striking 2009 and inserting 2010, and
			 for the period beginning October 1, 2010, and ending March 31,
			 2011,.
		3.Special rule for
			 urbanized area formula grantsSection 5307(b)(2) of title 49, United
			 States Code, is amended—
			(1)in the paragraph
			 heading, by striking 2009 and inserting 2010, and the period beginning October 1, 2010,
			 and ending March 31, 2011;
			(2)in subparagraph
			 (A), by striking 2009, and inserting 2010, and the period
			 beginning October 1, 2010, and ending March 31, 2011,; and
			(3)in subparagraph
			 (E)—
				(A)in the
			 subparagraph heading, by striking and 2009 and inserting
			 through 2010 and during
			 the period beginning October 1, 2010, and ending March 31,
			 2011; and
				(B)in the matter
			 preceding clause (i), by striking and 2009 and inserting
			 through 2010, and during the period beginning October 1, 2010, and
			 ending March 31, 2011,.
				4.Allocating
			 amounts for capital investment grantsSection 5309(m) of title 49, United States
			 Code, is amended—
			(1)in paragraph
			 (2)—
				(A)in the heading,
			 by striking 2009 and inserting 2010 and October 1, 2010, through March 31,
			 2011;
				(B)in the matter
			 preceding subparagraph (A), by striking 2009 and inserting
			 2010, and during the period beginning October 1, 2010, and ending March
			 31, 2011,; and
				(C)in subparagraph
			 (A)(i), by striking 2009 and inserting 2010, and
			 $100,000,000 for the period beginning October 1, 2010, and ending March 31,
			 2011,;
				(2)in paragraph
			 (6)—
				(A)in subparagraph
			 (B), by striking 2009 and inserting 2010, and $7,500,000
			 shall be available for the period beginning October 1, 2010, and ending March
			 31, 2011,; and
				(B)in subparagraph
			 (C), by striking 2009 and inserting 2010, and $2,500,000
			 shall be available for the period beginning October 1, 2010 and ending March
			 31, 2011,; and
				(3)in paragraph
			 (7)—
				(A)in subparagraph
			 (A)—
					(i)by
			 redesignating clauses (i) through (viii) as subclauses (I) through (VIII),
			 respectively;
					(ii)in
			 the matter preceding subclause (I), as so redesignated, by striking
			 $10,000,000 and all that follows through 2009 and
			 inserting the following:
						
							(i)Fiscal years
				2006 through 2010$10,000,000 shall be available in each of
				fiscal years 2006 through 2010
							;
				and
					(iii)by inserting
			 after subclause (VIII), as so redesignated, the following:
						
							(ii)Special rule
				for October 1, 2010, through March 31, 2011$5,000,000 shall be
				available in the period beginning October 1, 2010, and ending March 31, 2011,
				for ferry boats or ferry terminal facilities. The Secretary shall set aside a
				portion of such amount in accordance with clause (i), except that the Secretary
				shall set aside 50 percent of each dollar amount specified in subclauses (I)
				through
				(VIII).
							;
					(B)in subparagraph
			 (B), by inserting after 2009. the following:
					
						(v)$13,500,000 for
				fiscal year 2010.
						(vi)$6,750,000 for
				the period beginning October 1, 2010, and ending March 31,
				2011.
						;
				(C)in subparagraph
			 (C), by inserting , and during the period beginning October 1, 2010, and
			 ending March 31, 2011, after fiscal year;
				(D)in subparagraph
			 (D), by inserting , and not less than $17,500,000 shall be available for
			 the period beginning October 1, 2010, and ending March 31, 2011, after
			 year; and
				(E)in subparagraph
			 (E), by inserting , and $1,500,000 shall be available for the period
			 beginning October 1, 2010, and ending March 31, 2011, after
			 year.
				5.Apportionment of
			 formula grants for other than urbanized areasSection 5311(c)(1) of title 49, United
			 States Code, is amended by adding at the end the following:
			
				(E)$15,000,000 for
				fiscal year 2010.
				(F)$7,500,000 for
				the period beginning October 1, 2010, and ending March 31,
				2011.
				.
		6.Apportionment
			 based on fixed guideway factorsSection 5337 of title 49, United States
			 Code, is amended—
			(1)in subsection (a), in the matter preceding
			 paragraph (1), by striking 2009 and inserting
			 2010; and
			(2)by adding at the end the following:
				
					(g)Special rule
				for October 1, 2010, through March 31, 2011The Secretary shall apportion amounts made
				available for fixed guideway modernization under section 5309 for the period
				beginning October 1, 2010, and ending March 31, 2011, in accordance with
				subsection (a), except that the Secretary shall apportion 50 percent of each
				dollar amount specified in subsection
				(a).
					.
			7.Authorizations
			 for public transportation
			(a)Formula and bus
			 grantsSection 5338(b) of
			 title 49, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (C), by striking and at the end;
					(B)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(E)$8,360,565,000
				for fiscal year 2010; and
							(F)$4,180,282,500
				for the period beginning October 1, 2010, and ending March 31,
				2011.
							;
				and
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by striking and $113,500,000 for fiscal year 2009 and
			 inserting $113,500,000 for each of fiscal years 2009 and 2010, and
			 $56,750,000 for the period beginning October 1, 2010, and ending March 31,
			 2011,;
					(B)in subparagraph
			 (B), by striking and $4,160,365,000 for fiscal year 2009 and
			 inserting $4,160,365,000 for each of fiscal years 2009 and 2010, and
			 $2,080,182,500 for the period beginning October 1, 2010, and ending March 31,
			 2011,;
					(C)in subparagraph
			 (C), by striking and $51,500,000 for fiscal year 2009 and
			 inserting $51,500,000 for each of fiscal years 2009 and 2010, and
			 $25,750,000 for the period beginning October 1, 2010, and ending March 31,
			 2011,;
					(D)in subparagraph
			 (D), by striking and $1,666,500,000 for fiscal year 2009 and
			 inserting $1,666,500,000 for each of fiscal years 2009 and 2010, and
			 $833,250,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,;
					(E)in subparagraph
			 (E), by striking and $984,000,000 for fiscal year 2009 and
			 inserting $984,000,000 for each of fiscal years 2009 and 2010, and
			 $492,000,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,;
					(F)in subparagraph
			 (F), by striking and $133,500,000 for fiscal year 2009 and
			 inserting $133,500,000 for each of fiscal years 2009 and 2010, and
			 $66,750,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,;
					(G)in subparagraph
			 (G), by striking and $465,000,000 for fiscal year 2009 and
			 inserting $465,000,000 for each of fiscal years 2009 and 2010, and
			 $232,500,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,;
					(H)in subparagraph
			 (H), by striking and $164,500,000 for fiscal year 2009 and
			 inserting $164,500,000 for each of fiscal years 2009 and 2010, and
			 $82,250,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,;
					(I)in subparagraph
			 (I), by striking and $92,500,000 for fiscal year 2009 and
			 inserting $92,500,000 for each of fiscal years 2009 and 2010, and
			 $46,250,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,;
					(J)in subparagraph
			 (J), by striking and $26,900,000 for fiscal year 2009 and
			 inserting $26,900,000 for each of fiscal years 2009 and 2010, and
			 $13,450,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,;
					(K)in subparagraph
			 (K), by striking and $3,500,000 for fiscal year 2009 and
			 inserting $3,500,000 for each of fiscal years 2009 and 2010, and
			 $1,750,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,;
					(L)in subparagraph
			 (L), by striking and $25,000,000 for fiscal year 2009 and
			 inserting $25,000,000 for each of fiscal years 2009 and 2010, and
			 $12,500,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,;
					(M)in subparagraph
			 (M), by striking and $465,000,000 for fiscal year 2009 and
			 inserting $465,000,000 for each of fiscal years 2009 and 2010, and
			 $232,500,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,; and
					(N)in subparagraph
			 (N), by striking and $8,800,000 for fiscal year 2009 and
			 inserting $8,800,000 for each of fiscal years 2009 and 2010, and
			 $4,400,000 for the period beginning October 1, 2010 and ending March 31,
			 2011,.
					(b)Capital
			 Investment GrantsSection
			 5338(c) of title 49, United States Code, is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(5)$1,809,250,000
				for fiscal year 2010; and
						(6)$904,625,000 for
				the period of October 1, 2010 through March 31,
				2011.
						.
				(c)Research and
			 University Research CentersSection 5338(d) of title 49, United States
			 Code, is amended—
				(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking and $69,750,000
			 for fiscal year 2009 and inserting $69,750,000 for each of
			 fiscal years 2009 and 2010, and $34,875,000 for the period beginning October 1,
			 2010, and ending March 31, 2011; and
				(2)by adding at the
			 end the following:
					
						(3)Additional
				authorizations
							(A)In
				general
								(i)Fiscal year
				2010Of amounts authorized to be appropriated for fiscal year
				2010 under paragraph (1), the Secretary shall allocate for each of the
				activities and projects described in subparagraphs (A) through (F) of paragraph
				(1) an amount equal to the amount allocated for fiscal year 2009 under each
				such subparagraph.
								(ii)October 1,
				2010 through March 31, 2011Of amounts authorized to be
				appropriated for the period beginning October 1, 2010, through March 31, 2011,
				under paragraph (1), the Secretary shall allocate for each of the activities
				and projects described in subparagraphs (A) through (F) of paragraph (1) an
				amount equal to 50 percent of the amount allocated for fiscal year 2009 under
				each such subparagraph.
								(B)University
				centers program
								(i)Fiscal year
				2010Of the amounts allocated under subparagraph (A)(i) for the
				university centers program under section 5506 for fiscal year 2010, the
				Secretary shall allocate for each program described in clauses (i) through
				(iii) and (v) through (viii) of paragraph (2)(A) an amount equal to the amount
				allocated for fiscal year 2009 under each such clause.
								(ii)October 1,
				2010 through March 31, 2011Of the amounts allocated under
				subparagraph (A)(i) for the university centers program under section 5506 for
				the period beginning October 1, 2010, and ending March 31, 2011, the Secretary
				shall allocate for each program described in clauses (i) through (iii) and (v)
				through (viii) of paragraph (2)(A) an amount equal to 50 percent of the amount
				allocated for fiscal year 2009 under each such
				clause.
								.
				(d)AdministrationSection 5338(e) of title 49, United States
			 Code, is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(5)$98,500,000 for
				fiscal year 2010; and
						(6)$49,250,000 for
				the period beginning October 1, 2010, and ending March 31,
				2011.
						.
				8.Amendments to
			 SAFETEA-LU
			(a)Public-Private
			 Partnership Pilot ProgramSection 3011 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C.
			 5309 note) is amended—
				(1)in subsection (c)(5), by striking
			 2009 and inserting 2010 and the period beginning October
			 1, 2010, and ending March 31, 2011; and
				(2)in subsection
			 (d), by striking 2009 and inserting 2010, and for the
			 period beginning October 1, 2010, and ending March 31, 2011.
				(b)Elderly
			 Individuals and Individuals with Disabilities Pilot
			 ProgramSection 3012(b)(8) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 5310 note)
			 is amended by striking September 30, 2009 and inserting
			 March 31, 2011.
			(c)Obligation
			 CeilingSection 3040 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119
			 Stat. 1639) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(6)$10,338,065,000
				for fiscal year 2010, of which not more than $8,360,565,000 shall be from the
				Mass Transit Account; and
						(7)$5,169,032,500
				for the period beginning October 1, 2010, and ending March 31, 2011, of which
				not more than $4,180,282,500 shall be from the Mass Transit
				Account.
						.
				(d)Project
			 Authorizations for New Fixed Guideway Capital ProjectsSection
			 3043 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (Public Law 109–59; 119 Stat. 1640) is amended—
				(1)in subsection
			 (b), in the matter preceding paragraph (1), by striking 2009 and
			 inserting 2010, and for the period beginning October 1, 2010, and ending
			 March 31, 2011,; and
				(2)in subsection
			 (c), in the matter preceding paragraph (1), by striking 2009 and
			 inserting 2010, and for the period beginning October 1, 2010, and ending
			 March 31, 2011,.
				(e)Allocations for
			 national research and technology programsSection 3046 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (49 U.S.C. 5338 note) is amended—
				(1)in subsection
			 (b), by inserting or period after fiscal year;
			 and
				(2)by adding at the
			 end the following:
					
						(c)Additional
				appropriationsThe Secretary shall allocate amounts appropriated
				pursuant to section 5338(d) of title 49, United States Code, for national
				research and technology programs under sections 5312, 5314, and 5322 of such
				title—
							(1)for fiscal year
				2010, in amounts equal to the amounts allocated for fiscal year 2009 under each
				of paragraphs (1) through (3), (5) through (6), and (8) through (25) of
				subsection (a); and
							(2)for the period
				beginning October 1, 2010, and ending March 31, 2011, in amounts equal to 50
				percent of the amounts allocated for fiscal year 2009 under each of paragraphs
				(1) through (3), (5) through (6), and (8) through (25) of subsection
				(a).
							(d)FundingIf
				the Secretary determines that a project or activity described in subsection (a)
				received sufficient funds in fiscal year 2009, or a previous fiscal year, to
				carry out the purpose for which the project or activity was authorized, the
				Secretary may not allocate any amounts under subsection (c) for the project or
				activity for fiscal year 2010, or any subsequent fiscal
				year.
						.
				
	
		July 29, 2009
		Read twice and placed on the calendar
	
